This was an action, commenced by the plaintiff in error, plaintiff below, against the defendant in error, defendant *Page 515 
below, to recover the value of a horse belonging to the plaintiff, alleged to have been negligently killed by one of the defendant company's freight trains at a point near Pirtle. Upon trial to a jury, there was a verdict for the defendant, upon which judgment was duly entered, to reverse which this proceeding in error was commenced.
The only error assigned is the giving of instructions No. 3 and No. 4 by the court below. We have examined these instructions, together with the part of the record presented to us by counsel for plaintiff in error, and are convinced that the case was tried and submitted to the jury upon substantially correct instructions. By section 4791, Rev. Laws 1910, we are required to disregard any error or defect in the pleadings and proceedings which does not affect the substantial rights of the adverse party. Mullen v. Thaxton, 24 Okla. 643, 104 P. 359.
The judgment of the court below is affirmed.
All the Justices concur.